Opinion.— One of the essential requisites of the certificate of the separate acknowledgment of a married woman under the law in force in 1855 is that it must be attested by the seal of the court. The deed of a married woman to her separate property is void unless her privy examination is taken in substantial compliance with the statute. 26 Tex., 745. A compliance with the requirements of the statute is indispensable to the alienation of the wife’s separate estate or of her homestead. 28 Tex., 523. The deed of a married woman is not complete, so as to convey title to land, without the certificate of privy examination and acknowledgment as prescribed by the statute. 48 Tex., 622. The necessity for the certificate being attested by the official seal of the authority taking the same is recognized. 20 Tex., 150; 15 Tex., 253. Plaintiff depending alone upon the strength of his own title for a recovery, and the evidence not sustaining the judgment, it is reversed and remanded.